Title: To George Washington from Diego de Gardoqui, 3 January 1791
From: Gardoqui, Diego Maria de
To: Washington, George



My Most Worthy President
Madrid 3rd January 1791.

I have been honored with your much esteemed letter of the 10th August Ulto, which was delivered to me a few days ago by our good friend Colo. Humphreys. The emotions of joy with which my heart overflowed ⟨illegible⟩ my interview with this Gentleman, can much better be conceived than expressed. Permit me Sir to assure you that of the various agreeable Information I receiv’d from said Gentn, none gave me so much real pleasure as that of the perfect good health you enjoy the importance of which to that Country is no doubt of the utmost consequence. I therefore hope and most ardently wish, that the protecting hand of Providence may preserve you for a Series of years in the peaceful possession of so invaluable a blessing.

Should Col. Humphrey’s business here, afford an opportunity of my being Servicable to him be assured Sir, it will give me Singular Satisfaction at the same time that it will enable me to convince you in some degree of my sincere wishes to serve you.
I beg leave to assure you Sir that your peculiar sentiments of congratulation on my new appointment are truly flattering, & I hesitate not a moment in believing the sincerity with which you are so good as to rejoice in my prosperity, for which be pleased to accept of my warmest thanks.
I cannot omit mentioning, that however gratifyed I may have felt at the time of my being elected Director of the Department of Commerce &ca the disappointment I met with in the expectation I entertained of returning to that Country, naturally produced sensations of the most disagreeable nature in my mind, seeing I must be for ever deprived of the pleasure of enjoying the Company of my friends there but the change cannot be now avoided, and we must all conform Ourselves to the lot assigned us by Providence. If however, in my actual Situation I may in any respect have it in my power to promote the mutual interest of them States and this Nation it will afford me inexpressable satisfaction. I assure you Sir, It is an object I shall not lose sight of as I well know the great benefits that would result to both Countrys if once united by the solid bonds of friendship and Commerce.
As I am persuaded that whatever tends to my advancement will be agreeable to you, I take the liberty of acquainting you, that His Majesty has been pleased to approve of my Services in the most flattering terms, And as a more Signal proof of His Royal approbation He has created me Knight of the Order of Charles the III. the Cross of which I beg leave to offer at your disposal. All which cannot but be pleasing to my mind, being conscious of having on every occation used my utmost endeavours to advance the Interest of my Country.
My Son who is now on his travels thro France, Switzerland & Germany, joins me in presenting our best respects to your worthy Lady & family, and with assuring you of my sincere regard & wishing you many happy new Years, in the perfect enjoyment of health & all other blessings, I remain Sir Your most Obt & very Humble Servt

James Gardoqui



Since writing the foregoing, the Bearer Mr Joseph Jaudenes has been appointed by His Majesty to return to that Country He takes his Nephew Mr Joseph Santayana, with him, as assistant to the Commission. And as he first, lived in my family during my residence there, I make no doubt you will recollect having known him. The private virtues and Amiable Character of these young Gentlemen have attached me to them in a particular manner. I therefore take the liberty of Introducing them to you, as worthy of your kind attention, & assuring you that any civilities you may be pleased to shew them will always be acknowledged & esteemed as if conferred on Sir Your most obedient & most Humble Servant


James Gardoqui
